Citation Nr: 1747765	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-56 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder with unspecified depressive disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1950 to August 1953.  His awards include the Korean Service Medal with 4 Bronze Service Stars, the United Nations Service Medal, and the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


VETERAN'S CONTENTIONS AND REPORTS OF SYMPTOMS

The Veteran seeks a rating in excess of 30 percent for PTSD.  He reports that his PTSD causes anxiety and panic attacks, preventing him from going out in public, socializing, and visiting the doctor.  He describes himself as a loner and better in his own space.  He also reports trouble sleeping due to nightmares and recollections of military service, depression and lack of motivation, and suspiciousness and distrust of others.  See October 2015 notice of disagreement, November 2016 substantive appeal.  


FACTUAL FINDING

The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.  It has not been manifested by occupational and social impairment with deficiencies in most areas.




LEGAL CONCLUSION

Since August 20, 2015, the criteria for a rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 9435-9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

By way of history, service connection for the Veteran's PTSD was originally granted in a November 2012 rating decision, with a 30 percent rating assigned effective in February 2010.  The Veteran filed the instant claim of entitlement to an increased rating in August 2015. 

In October 2015 the Veteran was afforded a VA examination in connection with his claim.  The examiner diagnosed PTSD and unspecified depressive disorder and opined that it was not possible to differentiate the symptoms for each condition.  Therefore, the Board will consider all of the Veteran's psychiatric symptomatology in determining the assigned rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

During the examination the Veteran reported that he has not been in a relationship since his wife passed away in 2003.  He stated that his relationships with his son and daughter are fine, and that he visits with them and his grandchildren approximately once per month.  He added that his daughter asks him to complete projects in her house and that he is eager to visit with his son and his grandchildren again.  The Veteran reported that he visits with his sister and her husband once every few weeks.  Concerning his friends, he stated that he talks to his neighbor once in a while and has a few friends from the military who sometimes visit.  He described his hobbies as walking occasionally, some home remodeling work, watching television, and occasionally attending church.  He last worked in 2000 performing home remodeling but does not do any part-time work or projects now.  

Concerning his psychiatric symptoms, he described sometimes feeling sad at least a few days a week, causing him to want to isolate and not see his relatives.  He reported feeling on guard at night, watching the windows and being hypervigilant to noises, and avoiding crowds because he does not feel safe.  He recalled that he was invited by a friend to a community potluck but declined because he did not want to be in a hall with a crowd of people.  He stated that he avoids watching the news because it reminds him of his combat service.  The Veteran described staying in his home during a July 4th celebration because he wanted to avoid the loud noises, and stated that he avoids interacting with other people because they irritate him.  He added that he experiences nightmares once or twice per week, causing his sleep to be broken, and that his concentration and memory are fairly good, but that he sometimes gets distracted and forgets to take items with him when he leaves the house.  However, he stated that he is able to keep track of his appointments and medication regimen on his own.  

Upon examination, the Veteran was noted to have a stable affect with speech of average rate and tone.  He did not report any suicidal or homicidal ideation, and the Veteran was noted not to have experienced any auditory or visual hallucinations.  Delusions were not noted.  The examiner recorded the Veteran's symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.

The Board finds that since August 20, 2015, the Veteran's PTSD has most closely approximated the 50 percent rating, but no higher.  

Concerning the 50 percent rating, the Board notes that the Veteran has demonstrated the symptoms of disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  In making this finding, the Board finds that the isolation noted by the October 2015 VA examiner is reflected in the Veteran's lay statements.  The Board specifically notes the Veteran's reports that he has only occasional live engagements with friends and family, and has declined invitations to participate in community events because he becomes anxious around other people and during events involving loud noises.  Additionally, the memory loss averred to by the Veteran reflects the symptom of impairment of short- and long-term memory which is considered in the criteria for a 50 percent rating.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that since August 20, 2015 the Veteran's PTSD most closely approximates the 50 percent rating.

However, a rating in excess of 50 percent is not warranted at any time during the appeal period.  Throughout the appeal period, the Veteran did not demonstrate the symptoms associated with higher ratings, nor did he demonstrate other symptoms of similar severity, frequency, and duration.  The October 2015 VA examiner noted that the Veteran did not exhibit suicidal or homicidal ideation or hallucinations, nor have these symptoms otherwise been shown.  Although the Veteran reported some memory loss, he stated that he is able to keep track of his appointments and medication regimen; more severe memory loss, including for names of close relatives, occupation, or own name, has not been shown.  The Veteran's employment status has not been shown or alleged to be impacted by his PTSD, and he reported positive interactions with his children, grandchildren, sister, and friends.  Moreover, the symptoms noted by the October 2015 VA examiner and shown throughout the appeal period, including depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impairment of short- and long-term memory, are contemplated by the 50 percent rating criteria or by the criteria for lower evaluations.  While some of the Veteran's symptoms during this time period are not specifically enumerated in those criteria, the Board finds that the Veteran's overall mental health picture during this period, as evidenced during the VA examination, is in keeping with a 50 percent rating.  

The Board has taken into account the Veteran's assertions as to the symptomatology and the severity of his PTSD, but, to the extent that he believes that he is entitled to a rating in excess of 50 percent, the Board concludes that the findings during the October 2015 VA examination are more probative than the lay assertions to that effect.

In summary, the Board finds that, for PTSD, the criteria for a rating of 50 percent, but no higher, have been met since August 20, 2015.  
ORDER

Since August 20, 2015, a rating of 50 percent, but no higher, for posttraumatic stress disorder with unspecified depressive disorder is granted. 


____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


